Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 1 of 7 PageID# 1



V I R G I N I A:
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
_______________________________
ISKANDARI SHAMSI,                          *
                                           *
       Plaintiff,
                                           *
v.                                         *         Case no.
                                           *
LAITH & AMR, INC.,
                                           *
TALEB ALFAOURI,                            *
                                           *
and                                        *
KADER ALFAOURI
       Defendant.
_______________________________
Serve: LAITH & AMR, INC.
       Kader Alfaouri
       4475 S Laburnum Ave
       Richmond, VA 23231

Serve: Taleb Alfaouri
       7365 Sandy Lane,
       Mechanicsville, VA 23111

Serve: Kader Alfaouri
       4475 S Laburnum Ave
       Richmond, VA 23231




                                CIVIL ACTION COMPLAINT

       COMES NOW Plaintiff, ISKANDARI SHAMSI (“Shamsi” or “Plaintiff”) and
respectfully files the following Complaint against Defendants LAITH & AMR, INC. (“Laith &
Amr”). KADER ALFAOURI (“KADER”) and TALEB ALFAOURI (“TALEB”) (collectively
“Defendants”), setting forth the following in support thereof:

                                       INTRODUCTION


                                                                                 1|Page
    Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 2 of 7 PageID# 2



1.       Plaintiff institutes this action to recover damages in the form of unpaid overtime
compensation as a non-exempt employee under the Fair Labor Standards Act, 29 U.S.C. 201
(“FLSA”), et. seq. Defendants have consistently failed to provide adequate overtime
compensation in direct violation of the FLSA.

                                      JURISDICTION AND VENUE

2.       This Court has jurisdiction of Plaintiff’s claims pursuant to 29 U.S.C. § 201, et seq.; 29

U.S.C. § 216, 28 U.S.C. § 1331 and 28 U.S.C. § 1337(a).

3.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(ii) because the Defendants transact

business in this District, Defendants employed the Plaintiff in this District, and all of the actions

complained of were conducted within this District.


                                                    PARTIES

4.       The foregoing paragraphs are incorporated herein in their entirety.
5.       Plaintiff was employed by Defendants from 2011 until early 2020. Defendants are
operating as the franchisee for a 7-11 store in Henrico, Virginia. Plaintiff has been working at
this store since 2011, performing various duties including but not limited to stocking, cashiering,
cooking, accepting deliveries. He has consistently worked fifty (50) to sixty (60) hour
workweeks. The Plaintiff at all times relevant hereto was an “employee” as that term is defined
by 29 U.S.C. §203 (e).
6.       Defendant Laith & Amr is a corporation registered to do business in the Commonwealth
of Virginia that owns and operates the 7-11 store in question (store no. 34136B) (herein after
“the store”). Defendant Laith & Amr’s address of registration is 4475 S Laburnum Avenue,
Richmond, Virginia 23231. Defendant is an employer as defined by 29 U.S.C. §203(d).
7.       The Defendant Taleb Alfaouri (“Taleb”) at all times relevant hereto was an “employer”
as that term is defined by 29 U.S.C. §203 (d).1 In particular, Defendant Taleb is a manager of
Defendant Laith & Amr, appears on a frequent, almost daily basis at the store location where


1
 (d) “Employer” includes any person acting directly or indirectly in the interest of an employer in relation to an
employee and includes a public agency….

                                                                                                          2|Page
Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 3 of 7 PageID# 3



Plaintiff is working, controls significant aspects of the Plaintiff’s operations, including but not
limited to the hiring and firing of employees, supervising daily activities, and controlling
working and delivery schedules.
8.     The Defendant Kader Alfaouri (“Kader”) at all times relevant hereto was an “employer”
as that term is defined by 29 U.S.C. §203 (d). In particular, Defendant Kader is the owner of
Defendant Laith & Amr, appears on a frequent, almost daily basis at the store location where
Plaintiff is working, controls significant aspects of the Plaintiff’s operations, including but not
limited to the hiring and firing of employees, running payroll, and controlling working and
delivery schedules, assigning daily duties to employees.
9.     The Defendant Ali Alfaouri (“Ali”) at all times relevant hereto was an “employer” as that
term is defined by 29 U.S.C. §203 (d). In particular, Defendant Taleb is a store supervisor of
Defendant Laith & Amr, appears on a frequent, almost daily basis at the store location where
Plaintiff is working, controls significant aspects of the Plaintiff’s operations, including but not
limited to the hiring and firing of employees and supervising daily activities.
10.    In establishing the unlawful pay scheme at issue in this case, Defendants were motivated
by their blatant desire to avoid paying an overtime premium to Plaintiff as required by the FLSA.
11.    Based on information and belief, at all relevant times Defendants’ annual gross sales
volume as defined by the FLSA have been in excess of $500,000 per year.

                                  FACTUAL ALLEGATIONS

12.    The foregoing paragraphs are incorporated herein as if set forth in their entireties.
13.    Plaintiff was hired by Defendants as a general employee in or around 2011. Plaintiff does
not have the authority to hire or fire other employees.
14.    Throughout his employment with Defendants, Plaintiff has worked over forty (40) hours
per week. Typically, Plaintiff works between fifty (50) and sixty (60) hours per week, with a
schedule which varied weekly.
15.    As reflected on the attached pay stubs (“Exhibit A”), Plaintiff has only been compensated
for his work at straight time despite working more than forty (40) hours per week. Defendant has
also omitted any information relating to the number of hours worked by Plaintiff, ostensibly in
an attempt to obfuscate the reality that they were operating in flagrant violation of the FLSA.




                                                                                           3|Page
Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 4 of 7 PageID# 4



16.     From September 2012 to November 2012, Plaintiff was directed by Defendants to
conduct payroll on their behalf. Defendants instructed Plaintiff to input the hours worked by the
employees into a category entitled “miscellaneous,” which does not provide for the accounting of
overtime pay.
17.     Defendants employ both American citizens and non-citizens, with non-citizens being the
only ones permitted to work overtime. Additionally, only the pay stubs of the American citizens
reflected the hours worked. While employees are regularly permitted access to their paystubs,
they are not provided access to their own weekly schedules.
18.     Plaintiff’s work at the store is repetitive, requiring little skill or training.

                                  OVERTIME COMPENSATION

19.     The foregoing paragraphs are included herein as if set forth in their entirety.
20.     Defendants routinely and consistently required Plaintiff to work over forty hours per
week.
21.     The FLSA requires an employer to pay its employees at a rate of at least one and one-half
times their regular rate for time worked in one work week over forty hours. This is commonly
known as the time-and-a-half pay for overtime work.
22.     Despite working overtime, the Plaintiff was not paid overtime by Defendants.

                                      WILLFUL VIOLATIONS

23.     The foregoing paragraphs are included herein as if set forth in their entirety.
24.     Defendants knew or should have known that Plaintiff is a non-exempt employee subject
to protections under the FLSA.
25.     Defendants have never claimed that the FLSA laws do not apply to Plaintiff, or that the
Plaintiff is subject to any exemption from these requirements.
26.     On information and belief, and in violation of the FLSA, Defendants did not, during all
relevant times, post the FLSA laws in an area alerting the Plaintiff of his rights to payment for
time worked and to overtime pay under the FLSA.
27.     Consequently, the Plaintiff was, until very recently, never aware that the FLSA provided
for compensation for time actually worked rather than an arbitrary determination and for time


                                                                                           4|Page
Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 5 of 7 PageID# 5



and one-half pay for overtime worked or that he was owed compensation for actual time worked
and time and one-half pay for overtime worked.
28.     Defendants led the Plaintiff to believe that his regular pay was paid in conformity with
the FLSA.
29.     Defendants willfully, deliberately and intentionally failed to pay the Plaintiff for time
actually worked and for time and one-half overtime wages for their hours worked over forty in
any workweek.
30.     The Plaintiff is therefore owed time-and-a-half overtime wages as well as back wages,
due to Defendant’s numerous and willful FLSA violations.

                                      CAUSE OF ACTION

                                    (Fair Labor Standards Act)

31.     The foregoing paragraphs are included herein as if set forth in their entirety.
32.     Defendants regularly engage in commerce and their employees handle and use goods,
which have moved in interstate commerce.
33.     At all relevant times, Defendants were and are considered to be employers within the
meaning of the FLSA and thus subject to the provisions of the FLSA.
34.     The Plaintiff, at all relevant times, was and is an employee of Defendant pursuant to the
FLSA.
35.     During the period of time that the Plaintiff was employed by Defendants, the Plaintiff
performed work for which he was not compensated and, in addition, performed regular,
scheduled overtime work for which no additional compensation was paid to him by Defendants
in violation of the provisions of the FLSA. More specifically, Defendants violated § 7 of the
FLSA by failing to pay time and one-half overtime wages to hourly non-exempt employees,
including the Plaintiff who earned overtime pay.
36.     The Defendants’ failure to compensate the Plaintiff for all compensable hours violates the
minimum wage provisions of the FLSA and the regulations thereunder.
37.     The Defendants’ failure to properly administer a scheme of compensation, including but
not limited to, overtime and/or comp time compensation violates the overtime provisions of the
FLSA and the regulations thereunder.


                                                                                           5|Page
 Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 6 of 7 PageID# 6



38.      The Defendants’ failure to compensate the Plaintiff for all compensable hours was a
willful and knowing violation of the FLSA.
39.      As a result of the Defendants’ willful and knowing failure to properly compensate the
Plaintiff, the Plaintiff has suffered substantial delays in receipt of wages owed and damages.
40.      The Defendants’ failure to properly administer a compensation scheme for overtime was
a willful and knowing violation of the FLSA.
41.      Pursuant to 29 U.S.C. §§ 207 and 216, Defendants owe the Plaintiff compensation for his
overtime work, an additional equal amount as liquidated damages, together with an additional
sum for attorney’s fees and costs.

                                       PRAYER FOR RELIEF


WHEREFORE, the Plaintiff seeks judgment against Defendants as follows:


1. That the Court declare the rights and duties of the parties consistent with the relief sought by

Plaintiff;

2. Issue a declaratory judgment that Defendants’ acts, policies, practices and procedures

complained of herein violated provisions of the Fair Labor Standards Act;

3.    That Defendants be enjoined from further violations of the Fair Labor Standards Act;

4.    That the Plaintiff recover unpaid overtime wages together with an equal amount of

liquidated damages as provided under the law and in 29 U.S.C. § 216(b).

5.    That the Plaintiff recover an award of reasonable attorney’s fees, costs, and expenses;

6. Order the Defendants to make whole the Plaintiff by providing appropriate back pay and

other benefits wrongly denied in an amount to be shown at trial and other affirmative relief.

7. Plaintiff further prays for such additional relief as the interests of justice may require.


         Plaintiff demands a trial by jury on all issues so triable.



                                                                                            6|Page
Case 1:20-cv-00617-CMH-TCB Document 1 Filed 06/02/20 Page 7 of 7 PageID# 7



       Respectfully submitted,


                                     ISKANDARI SHAMSI,
                                             By Counsel
                           ______________/s/___________________
                             Thomas F. Hennessy (VSB No. 32850)
                            THE HENNESSY LAW FIRM, PLLC
                                     Counsel for Plaintiff
                               4015 Chain Bridge Road, Suite G
                                    Fairfax, Virginia 22030
                                    Phone: (703) 865-8836
                                    Fax: (703) 865-7633
                                 thennessy@virginiawage.net


                                 CERTIFICATE OF SERVICE
        I hereby certify that on the 2nd day of June, 2020, I electronically filed the foregoing
Complaint with the Clerk of Court using the CM/ECF system, which will send a notification of
such filing (NEF) to any counsel of record.


                                                           _____________/s_______________
                                                                   Thomas F. Hennessy, Esq.
                                                        THE HENNESSY LAW FIRM, PLLC




                                                                                       7|Page
